     Case 4:20-cv-01173-O Document 16 Filed 04/21/21                        Page 1 of 9 PageID 124



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION


ROBERT DEWAYNE TRUSSELL,                               §
                                                       §
                 Movant,                               §
                                                       §
V.                                                     §    NO. 4:20-CV-1173-O
                                                       §    (NO. 4:18-CR-224-O)
UNITED STATES OF AMERICA,                              §
                                                       §
                 Respondent.                           §

                                         OPINION AND ORDER

        Came on for consideration the motion of Robert Dewayne Trussell, movant, under 28

U.S.C. § 2255 to vacate, set aside, or correct sentence by a person in federal custody. The Court,

having considered the motion, the government’s response, the record, including the record in the

underlying criminal case, No. 4:18-CR-224-O, and applicable authorities, finds that the motion

should be denied.

I. BACKGROUND

        On September 12, 2018, movant was named in an information charging him with being a

felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). CR Doc.1

11. Movant and his counsel signed a factual resume, setting forth the maximum penalties movant

faced, the elements of the offense, and the stipulated facts establishing that movant had committed

the offense. CR Doc. 13. They also signed a waiver of indictment, CR Doc. 16, and a consent to

administration of guilty plea and allocution by United States Magistrate Judge. CR Doc. 17.




1
 The “CR Doc. __” reference is to the number of the item on the docket in the underlying criminal case, No. 4:18-
CR-224-O.
   Case 4:20-cv-01173-O Document 16 Filed 04/21/21                   Page 2 of 9 PageID 125



       On September 19, 2018, movant entered his plea of guilty. CR Doc. 15. At the arraignment,

movant testified under oath that: He understood he should never depend or rely upon any statement

or promise by anyone as to what penalty would be assessed against him and that his plea must not

be induced or prompted by any promises, pressure, threats, force or coercion of any kind; he had

discussed with his attorney the charges against him, the matter of sentencing, and how the

guidelines might apply; the Court would not be bound by the stipulated facts and could take into

account other facts; he committed the essential elements as set out in the factual resume; he had

had sufficient time to discuss the case and the charges against him and the issue of punishment

with his attorney and he was satisfied with his attorney’s representation; no one had mentally,

physically, or in any other way attempted to force him to plead guilty; no one had made any

promises or assurances to him in any kind of effort to induce him to enter a plea of guilty; and, the

stipulated facts in the factual resume were true and correct. CR Doc.40 at 3–37. The magistrate

judge found that the plea was knowing and voluntary. Id. at 38. He issued a report and

recommendation that the plea be accepted. CR Doc. 18. Movant did not file objections and the

Court accepted the plea. CR Doc. 21.

       The probation officer prepared a presentence report (“PSR”), which reflected that movant’s

base offense level was 22. CR Doc. 22, ¶ 21. He received a two-level increase because the offense

involved at least three firearms, id. ¶ 22, and a two-level increase because a firearm was stolen. Id.

¶ 23. Movant received a two-level and a one-level reduction for acceptance of responsibility. Id.

¶¶ 29, 30. Based on a total offense level of 23 and a criminal history category of VI, movant’s

guideline imprisonment range was 92 to 115 months. Id. ¶ 123. The PSR also included a discussion




                                                  2
    Case 4:20-cv-01173-O Document 16 Filed 04/21/21                             Page 3 of 9 PageID 126



of factors that might warrant departure, id. ¶¶ 136–36, and factors that might warrant a sentence

outside the advisory guideline system. Id. ¶ 137.

         The Court sentenced movant to a term of imprisonment of 92 months. CR doc. 32. He

appealed. CR Doc. 34. The United States Court of Appeals for the Fifth Circuit remanded the case

to correct a possible clerical error. CR Doc. 46. The Court amended the judgment. CR Doc. 50.

The Fifth Circuit dismissed the appeal as moot. CR Doc. 51.

II. GROUNDS OF THE MOTION

         Movant sets forth four grounds in support of his motion, all alleging ineffective assistance

of counsel. Doc.2 1. The grounds are worded as follows:

         GROUND ONE: Ineffective assistance of counsel where counsel failed to
         challenge “overboardness” and “overreach” of search warrant, violation of 4th, 5th,
         6th and 14th mendments of U.S.C.A.

Id. at 43 (misspellings in original).

         GROUND TWO: Ineffective assistance of trial counsel failure to suppres
         evidence from cellphones due to Fourth Amendment capture and seizure violation
         of 4th, 5th, 6th and 14tnh amendments U.S.C.

Id. at 5 (misspellings in original).

         GROUND THREE: Ineffective assistance of trial counsel failing to challenge and
         move to dismiss indictment/information as being “duplicious” and, failure to
         charge offense, violation of 4th, 5th, 6th and 14th amendment U.S.C.A

Id. at 7 (misspellings in original).

         GROUND FOUR: Ineffective assistance of appellate counsel failing to perfect
         appeal and raise ineffective assistance of counsel and insufficiency of charging
         instructment villation of 4th, 5tyh, 6th and 14th amends.U.S.C.A

Id. at 8 (misspellings in original).

2
 The “Doc. __” reference is to the number of the item on the docket in this civil action.
3
 The reference is to the page number at the top right corner of the document, assigned by the Court’s electronic filing
system.
                                                          3
   Case 4:20-cv-01173-O Document 16 Filed 04/21/21                 Page 4 of 9 PageID 127



III. APPLICABLE LEGAL STANDARDS

       A. 28 U.S.C. § 2255

       After conviction and exhaustion, or waiver, of any right to appeal, courts are entitled to

presume that a defendant stands fairly and finally convicted. United States v. Frady, 456 U.S. 152,

164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32 (5th Cir. 1991). A defendant can

challenge his conviction or sentence after it is presumed final on issues of constitutional or

jurisdictional magnitude only, and may not raise an issue for the first time on collateral review

without showing both "cause" for his procedural default and "actual prejudice" resulting from the

errors. Shaid, 937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer trial errors. It is reserved for

transgressions of constitutional rights and other narrow injuries that could not have been raised on

direct appeal and would, if condoned, result in a complete miscarriage of justice. United States v.

Capua, 656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other words, a writ of habeas corpus

will not be allowed to do service for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). Further, if issues Aare raised and

considered on direct appeal, a defendant is thereafter precluded from urging the same issues in a

later collateral attack.@ Moore v. United States, 598 F.2d 439, 441 (5th Cir. 1979) (citing Buckelew

v. United States, 575 F.2d 515, 517-18 (5th Cir. 1978)).

       B. Ineffective Assistance of Counsel

       To prevail on an ineffective assistance of counsel claim, movant must show that (1)

counsel's performance fell below an objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceedings


                                                 4
   Case 4:20-cv-01173-O Document 16 Filed 04/21/21                   Page 5 of 9 PageID 128



would have been different. Strickland v. Washington, 466 U.S. 668, 687 (1984); see also Missouri

v. Frye, 566 U.S. 133, 147 (2012). "[A] court need not determine whether counsel's performance

was deficient before examining the prejudice suffered by the defendant as a result of the alleged

deficiencies." Strickland, 466 U.S. at 697; see also United States v. Stewart, 207 F.3d 750, 751

(5th Cir. 2000). "The likelihood of a different result must be substantial, not just conceivable,"

Harrington v. Richter, 562 U.S. 86, 112 (2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process that the trial cannot be relied on as

having produced a just result." Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting Strickland,

466 U.S. at 686). Judicial scrutiny of this type of claim must be highly deferential and the defendant

must overcome a strong presumption that his counsel=s conduct falls within the wide range of

reasonable professional assistance. Strickland, 466 U.S. at 689. Simply making conclusory

allegations of deficient performance and prejudice is not sufficient to meet the Strickland test.

Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000).

IV. ANALYSIS

       In support of his first two grounds, movant maintains that the search warrant for search of

two cell phones he possessed was overbroad and that his counsel was ineffective for failing to seek

to suppress the evidence obtained pursuant to the search. Doc. 1 at 4, 5, 16–23. A valid guilty plea

waives all nonjurisdictional defects, including claims of ineffectiveness (except as it relates to the

voluntariness of the plea). United States v. Cavitt, 550 F.3d 430, 441 (5th Cir. 2008); Smith v.

Estelle, 711 F.2d 677, 682 (5th Cir. 1983). This includes claims regarding failure to investigate or

challenge police misconduct and the like. United States v. Glinsey, 209 F.3d 386, 392 (5th Cir.

2000). Where, as here, failure to litigate a Fourth Amendment claim competently is the principle


                                                  5
   Case 4:20-cv-01173-O Document 16 Filed 04/21/21                  Page 6 of 9 PageID 129



allegation of ineffectiveness, movant must prove that his Fourth Amendment claim is meritorious.

Kimmelman v. Morrison, 477 U.S 365, 375 (1986). In addition, movant must show that but for

counsel’s error, he would not have pleaded guilty but would have insisted on going to trial. Hill v.

Lockhart, 474 U.S. 52, 59 (1985).

       Movant was stopped and arrested for driving without a license. Doc. 1 at 13. He was driving

a truck with a stolen “jaws of life” in the truck bed. Id. at 14. Police confiscated two cell phones.

Id. At the time, Arlington police were investigating a burglary of a truck where certain tools were

taken. Id. at 15. Movant fit the description of the burglar and Grand Prairie police determined that

movant and others were associated with the car involved in the burglary. They also came to believe

that movant had been seen at a pawn shop where one of the stolen items had been pawned. Id. As

a result, Grand Prairie police obtained a warrant to search movant’s cell phones and truck. Id. at

16. Movant contends that the search was overly broad because he had not been charged with

unlawful possession of a firearm and the burglaries did not involve firearms. Id. at 16–17. In sum,

he says that there was no probable cause to search for evidence of firearms. Id. at 17.

       Contrary to movant’s belief, the search warrants at issue were not so overbroad or lacking

in probable cause that official reliance thereon would be unreasonable. See United States v. Mays,

466 F.3d 335, 343 (5th Cir. 2006). Rather, they each contain two page, single-spaced, very lengthy

discussions of information known to officers regarding movant’s participation in a number of

burglaries and the pawning of stolen items. Doc. 14 at 4–5, 8–9. The affiant averred that through

his training and experience, he believed that the phones might contain evidence of movant’s

burglary and theft offenses and provide more evidence on other parties to the offenses. In addition,




                                                 6
   Case 4:20-cv-01173-O Document 16 Filed 04/21/21                   Page 7 of 9 PageID 130



he believed that the phones would show movant’s communications with other involved parties

pawning or selling stolen property on web sites or apps. Id. at 5 & 9.

       When a search warrant is challenged, the Court uses a two-step process to determine

whether a good-faith exception to the exclusionary rule announced in United States v. Leon, 468

U.S. 897 (1984), applies. United States v. Cherna, 184 F.3d 403, 407 (5th Cir. 1999). If the

exception applies, the inquiry is ended. Id. If not, the Court considers whether the issuing authority

had a substantial basis for concluding that probable cause for the search existed. Id.

       Evidence that law enforcement obtains through objectively reasonable, good faith reliance

on a search warrant is admissible even if it is later determined that the warrant was unsupported

by probable cause. Mays, 466 F.3d at 343. The good-faith exception applies unless (1) the issuing

authority was misled by information in an affidavit that the affiant knew was false or would have

known except for reckless disregard for the truth; (2) the issuing authority wholly abandoned the

authority’s judicial role; (3) the warrant is based on an affidavit so lacking in indicia of probable

cause as to render official belief in its existence entirely unreasonable; or (4) the warrant is so

facially deficient in failing to particularize the place to be searched or items to be seized that the

executing officers cannot reasonably presume it to be valid. United States v. Webster, 960 F.2d

1301, 1307 n.4 (5th Cir. 1992).

       Here, the good faith exception applies because movant has not shown that any of the four

factors exists. Clearly, the warrants are supported by much more than bare bones allegations. They

set forth sufficient indicia of probable cause to support the belief, objective and reasonable, in the

validity of the warrants. United States v. Satterwhite, 980 F.2d 317, 321 (5th Cir. 1992); United

States v. Craig, 861 F.2d 818, 823 (5th Cir. 1988). See Doc. 13 at 15–16 (reciting factual details


                                                  7
   Case 4:20-cv-01173-O Document 16 Filed 04/21/21                  Page 8 of 9 PageID 131



of the search warrant affidavits). In this case, officers were looking for information regarding

motor vehicle burglaries and the disposition of stolen property. Affidavits based on the facts as

well as the officer’s training and experience were sufficient. See United States v. Fields, 72 F.3d

1200, 1214 (5th Cir. 1996); United States v. Smith, 609 F. App’x 180, 184–85 (5th Cir. 2015).

That the stolen property identified happened to be firearms does not invalidate the search. Contra

United States v. Morton, 984 F.3d 421 (5th Cir. 2021), pet. for reh’g filed.

       Finally, movant has not shown, much less made any attempt to show, that but for his

counsel’s allegedly erroneous advice, he would have insisted on going to trial. Hill, 474 U.S. at

59. His conclusory allegation to that effect is not enough. Doc. 1 at 20.

       In support of his third ground, movant says that his counsel was ineffective in failing to

challenge and move to dismiss the information as duplicitous. Id. at 7, 23–25. Movant apparently

believes he was charged with elements of two separate offenses. Id. at 24. The pertinent part of 18

U.S.C. § 922(g) provides that it shall be unlawful for any person who has been convicted in any

court of a crime punishable by imprisonment for a term exceeding one year “to ship or transport

in interstate or foreign commerce, or possess in or affecting commerce, any firearm.” Here, movant

was charged with being a felon who “did knowingly possess in and affecting interstate and foreign

commerce” a firearm. CR Doc. 11. An indictment may be duplicitous if it joins in a single count

two or more distinct offenses. United States v. Baytank (Houston), Inc., 934 F.2d 599, 608 (5th

Cir. 1991). An objection to a duplicitous indictment must be made before trial. FED. R. CRIM. P.

12(b)(3)(B)(i). By his guilty plea movant waived this ground. And, in any event, the information

was not duplicitous as it only charged movant with possession and not shipping or transporting or

receiving a firearm. See United States v. Tucker, 345 F.3d 320, 337 (5th Cir. 2003)(test for


                                                 8
   Case 4:20-cv-01173-O Document 16 Filed 04/21/21                     Page 9 of 9 PageID 132



determining duplicity). Section 922(g) reaches only those firearms that traveled in interstate or

foreign commerce. United States v. Wallace, 889 F.2d 580, 583 (5th Cir. 1989). Movant stipulated

that the firearm at issue had traveled at some time from one state to another. CR Doc. 13 at 2.

        In his fourth ground, movant asserts that his appellate counsel was ineffective for having

failed to raise the issues set forth in his first, second, and third grounds. Doc. 1 at 8. For the reasons

discussed, supra, those grounds are without merit. Counsel cannot have been ineffective in failing

to raise meritless grounds. Smith v. Puckett, 907 F.2d 581, 585 n.6 (5th Cir. 1990).

V. CONCLUSION

        For the reasons discussed herein, movant’s motion under § 2255 is DENIED.

        Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed herein, a certificate of

appealability is DENIED.

        SO ORDERED on this 21st day of April, 2021.



                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE




                                                    9
